Company contact: John B. Kelso, Director of Investor Relations 303.837.1661 or john.kelso@whiting.com Whiting Petroleum Corporation Announces Fourth Quarter and Full-Year 2010 Financial and Operating Results 2010 Production Up 16% Over 2009 to a Record 23.60 MMBOE Q4 2010 Production Up 3% Over Q3 2010 to a Record 67.9 BOE/D Company Increases Proved Reserves 11% to a Record 304.9 MMBOE at Year-End 2010 Replaces 228% of 2010 Production Company Reports Q4 2010 Net Income Available to Common Shareholders of $65.9 Million or $0.56 per Diluted Share and Adjusted Net Income of $99.0 Million or $0.84 per Diluted Share NOTE: All share and per share amounts in this news release reflect the Company’s 2-for-1 stock split effective February 22, 2011 Q4 2010 Discretionary Cash Flow Totals $277.2 Million 2011 Capital Budget of $1.350 Billion for 238-Well Drilling Program DENVER – February 23, 2011 – Whiting Petroleum Corporation’s (NYSE: WLL) production in the fourth quarter of 2010 totaled a record 6.25 million barrels of oil equivalent (MMBOE), of which 5.03 million barrels were crude oil/natural gas liquids (80%) and 1.22 MMBOE was natural gas (20%).This fourth quarter 2010 production total equates to a new record daily average production rate of 67,900 barrels of oil equivalent (BOE), which represents a 20% increase over the 56,710 BOE average daily rate in the fourth quarter of 2009.Compared to the third quarter of 2010, production rose 3%. Production in 2010 totaled a record 23.60 MMBOE, or 64,650 BOE per day, compared to 20.27 MMBOE, or 55,530 BOE per day, in 2009.The 16% increase in production for 2010 versus 2009 was primarily the result of organic production growth in the North Dakota Bakken and Three Forks formations as well as the continued response from Whiting’s two CO2 enhanced oil recovery (EOR) projects. Financial Results Discretionary cash flow in the fourth quarter of 2010 totaled $277.2 million, representing an increase of 49% over the $185.5 million reported for the same period in 2009.The increase in discretionary cash flow in the fourth quarter of 2010 versus the comparable 2009 period was primarily the result of the Company’s 20% production increase and a 14% increase in the Company’s realized oil price (net of hedging), including the price of natural gas liquids (NGLs).For the year ended December 31, 2010, Whiting’s discretionary cash flow totaled $949.3 million, an 85% increase from the $513.0 million in 2009.A reconciliation of discretionary cash flow to net cash provided by operating activities is included later in this news release. In the fourth quarter of 2010, Whiting reported net income available to common shareholders of $65.9 million, or $0.56 per basic and diluted share, on total revenues of $413.5 million.This compares to a fourth quarter 2009 loss available to common shareholders of $11.2 million, or $0.12 per basic and diluted share, on total revenues of $316.0 million.All share and per share amounts in this news release have been retroactively restated for all periods presented to reflect the Company’s February 22, 2011 two-for-one stock split, as discussed later in this news release. The Company’s 2010 fourth quarter results include after-tax unrealized derivative losses of $26.1 million, or $0.22 per diluted share.Excluding this loss and certain other items, Whiting reported fourth quarter 2010 adjusted net income available to common shareholders of $99.0 million, or $0.85 per basic share and $0.84 per diluted share.This compared to fourth quarter 2009 adjusted net income available to common shareholders of $35.5 million, or $0.35 per basic and diluted share.A reconciliation of adjusted net income available to common shareholders versus net income available to common shareholders is included later in this news release. For the year ended December 31, 2010, Whiting reported net income available to common shareholders of $272.7 million, or $2.57 per basic share and $2.55 per diluted share, on total revenues of $1,516.1 million.This compares to a 2009 loss available to common shareholders of $117.2 million, or $1.18 per basic and diluted share, on total revenues of $979.4 million. Excluding after-tax unrealized derivative gains and losses and certain other items, Whiting reported adjusted net income available to common shareholders in 2010 of $304.7 million, or $2.99 per basic share and $2.71 per diluted share.This compared to adjusted net income available to common shareholders of $28.4 million, or $0.27 per basic and diluted share, in 2009. 2 Proved Reserves at December 31, 2010 As of December 31, 2010, Whiting had estimated proved reserves of 304.9 MMBOE, of which 71% were classified as proved developed.These estimated proved reserves had a pre-tax PV10% value of $5,044.4 million, of which approximately 96% came from properties located in Whiting’s Permian Basin, Rocky Mountains and Mid-Continent core areas.The following table summarizes Whiting’s estimated proved reserves as of December 31, 2010 by core area, the corresponding pre-tax PV10% value and the fourth quarter 2010 average daily production rate: Proved Reserves (1) Core Area Oil (MMBbl)(2) Natural Gas (Bcf) Total (MMBOE) %Oil(2) Pre-Tax PV10%Value(3) (In millions) Q4 2010 Average Daily Production (MBOE/d) Permian Basin 94 % $ Rocky Mountains 78 % $ Mid-Continent 92 % $ Gulf Coast 34 % $ Michigan 32 % $ Total 83 % $ Oil and gas reserve quantities and related discounted future net cash flows have been derived from oil and gas prices calculated using an average of the first-day-of-the month NYMEX price for each month within the 12 months ended December 31, 2010, pursuant to SEC and FASB guidelines.The NYMEX prices used were $79.43/Bbl and $4.38/Mcf. Oil includes natural gas liquids. Pre-tax PV10% may be considered a non-GAAP financial measure as defined by the SEC and is derived from the standardized measure of discounted future net cash flows, which is the most directly comparable GAAP financial measure.Pre-tax PV10% is computed on the same basis as the standardized measure of discounted future net cash flows but without deducting future income taxes.As of December 31, 2010, our discounted future income taxes were $1,376.8 million and our standardized measure of after-tax discounted future net cash flows was $3,667.6 million.We believe pre-tax PV10% is a useful measure for investors for evaluating the relative monetary significance of our oil and natural gas properties.We further believe investors may utilize our pre-tax PV10% as a basis for comparison of the relative size and value of our proved reserves to other companies because many factors that are unique to each individual company impact the amount of future income taxes to be paid.Our management uses this measure when assessing the potential return on investment related to our oil and gas properties and acquisitions.However, pre-tax PV10% is not a substitute for the standardized measure of discounted future net cash flows.Our pre-tax PV10% and the standardized measure of discounted future net cash flows do not purport to present the fair value of our proved oil and natural gas reserves. 3 The following is a summary of Whiting’s changes in quantities of proved oil and gas reserves for the year ended December 31, 2010: Oil (MBbl) Natural Gas (MMcf) Total (MBOE) Balance – December 31, 2009 Extensions and discoveries Sales of minerals in place ) ) ) Purchases of minerals in place Production ) ) ) Revisions to previous estimates ) Balance – December 31, 2010 (1)Of the 19.7 MMBOE of upward revisions, 15.4 MMBOE were due to commodity prices and 4.3 MMBOE were the result of well performance and new data.The liquids component of the net 4.3 MMBOE revision consisted of a 7.4 MMBOE increase that was primarily related to the Sanish field, where reserve assignments for proved developed producing as well as proved undeveloped well locations were adjusted upward to reflect the current performance of producing wells.The gas component of the net 4.3 MMBOE revision consisted of a 3.1 MMBOE decrease that was primarily related to the Beall East field, where three proved undeveloped locations were removed from our proved reserve estimate since those wells are not planned to be drilled due to low gas prices. Whiting’s proved reserves as of December 31, 2010 totaled 304.9 MMBOE, which represents an 11% increase over the 275.0 MMBOE of proved reserves at year-end 2009.An estimated 33.3 MMBOE of proved reserves were added through exploration and development activities.In total, Whiting replaced 228% of its 2010 production of 23.6 MMBOE with 53.7 MMBOE (33.290 + 0.759 + 19.695 53.744 MMBOE) of proved reserve additions at an all-in finding and development cost of $20.51 per BOE ($1.102 billion / 53.744 $20.51).The table at the end of this news release summarizes Whiting’s all-in finding and development costs and reserve replacement for the two-year period ended December 31, 2010. Proved developed reserves as a component of our total proved reserves increased this year.Our total proved reserves were up 29.8 MMBOE or 11% and our proved developed reserves were up 40.6 MMBOE or 23% from year-end 2009.The proved developed portion of our proved reserve base was 71% at year-end 2010 compared to 64% at year-end 2009. The increase in proved developed reserves was primarily attributable to the proved undeveloped (PUD) reserves that were converted to proved developed at the Sanish and North Ward Estes fields.This drilling also caused more PUD locations to be added in the Sanish field.The Sanish PUD conversion was the result of our active drilling program in that field during 2010.The PUD conversion at North Ward Estes was due to the continuing expansion of our CO2 enhanced recovery project in that field.There were 25.8 MMBOE of PUDs that were converted into proved developed reserves due to 71 proved undeveloped gross well locations (58 at Sanish field, seven at Flat Rock field and six elsewhere) that were drilled and placed on production during 2010.We incurred $208.7 million in capital expenditures, or $8.09 per BOE, to drill and bring on-line these 71 PUD locations.In addition, there were approximately 18.2 MMBOE of PUDs that became proved developed reserves in 2010 at our CO2 enhanced recovery projects in the Postle and North Ward Estes fields.These PUDs were converted to proved developed at an average cost over two years of approximately $15.11 per BOE ($486.34 million in 2009-2010 / 13.97 MMBOE (2009) + 18.22 MMBOE (2010) $15.11 per BOE). 4 Most of the proved reserve additions during 2010 came from the Company’s Bakken and Three Forks development in the Sanish field in Mountrail County, North Dakota.An estimated 24.1 MMBOE of new Bakken and Three Forks proved reserves were booked at year-end 2010, bringing Whiting’s total proved reserves in the Sanish and Parshall fields to 66.4 MMBOE at year-end 2010.Of this 66.4 MMBOE, 68% were proved, developed and producing, 32% were proved undeveloped, 88% were attributed to the Sanish field and 12% to Whiting’s interests in the Parshall field.The Company’s net production from the Sanish and Parshall fields in 2010 totaled approximately 9.4 MMBOE, or 40% of the Company’s total production of 23.6 MMBOE. Probable and Possible Reserves at December 31, 2010 At year-end 2010, Whiting’s probable reserves were estimated to be 100 MMBOE and our possible reserves were estimated to be 217 MMBOE, for a total of 317 MMBOE.This total represents an increase of 11% over the 287 MMBOE estimate at year-end 2009.The EOR project at our North Ward Estes field represented 130 MMBOE of the 317 MMBOE total, or 41%.The probable and possible reserves attributable to North Ward Estes are associated with Whiting’s election at year-end 2009 to expand the scope of its CO2 project in the field to include eight phases, up from four phases previously.In order to fully develop the EOR probable and possible reserves at North Ward Estes, we will need to utilize significant quantities of purchased CO2. We are currently in negotiations and planning for future sources capable of generating sufficient CO2 quantities to carry out the development of all probable and possible reserves at North Ward Estes. The other primary contributors to Whiting’s probable and possible reserve estimates were additional Bakken and Three Forks reserves in the Williston Basin with 75 MMBOE and the Sulphur Creek gas field in the Piceance Basin with 32 MMBOE, which could be captured with an additional 225 down-spaced wells drilled on 20- and 10-acre spacing.As with our proved reserves, Whiting’s probable and possible reserve estimates were independently engineered by Cawley Gillespie & Associates, Inc.Please refer to “Disclosure Regarding Reserves and Resources” later in this news release for information on probable and possible reserves. 5 Resource Potential at December 31, 2010 Whiting has internally estimated its unrisked total resource potential to be 374 MMBOE at year-end 2010, representing a 123% increase from the 168 MMBOE estimate at year-end 2009.The largest contributor to this 374 MMBOE total was continued Bakken and Three Forks exploration in North Dakota and Montana with 149 MMBOE.An estimated 149 MMBOE was attributable to other exploration projects in Colorado, Michigan, North Dakota, Texas, Utah and Wyoming.Also contributing was our Niobrara exploration project in the Denver Julesburg Basin of Colorado with an estimated 42 MMBOE and our Sulphur Creek gas field in the Piceance Basin of Colorado with 34 MMBOE.The resource potential at Sulphur Creek is contingent on higher natural gas prices of approximately $6.00 per Mcf.Please refer to “Disclosure Regarding Reserves and Resources” later in this news release for information on resource potential. James J. Volker, Whiting’s Chairman and CEO, commented, “2010 was an exceptional year for Whiting Petroleum and our shareholders.In 2010, we generated 33.3 MMBOE of reserve additions through the drillbit, replacing 141% of our record 2010 production of 23.6 MMBOE.We also generated 20.5 MMBOE of reserve additions through upward revisions and acquisitions, replacing an additional 87% of our 2010 production.We expect our organic growth to continue in 2011.We have a 238-well drilling program planned for 2011 and have substantially added to our drilling inventory primarily through a very active leasing program in 2010.In the Bakken and Three Forks hydrocarbon system in the Williston Basin alone, we hold 580,000 net acres and continue to add to that position.Importantly, our average cost in this acreage is $243 per net acre.Our geoscientists have been able to identify prospective areas ahead of the crowd.Our Land Department has taken leases quickly.Therefore, we have not paid an exorbitant cover charge to enter the Bakken / Three Forks play.This also holds true for our Niobrara acreage in the Denver Julesburg Basin as well as our acreage in the Delaware Basin of West Texas that we believe is prospective in a number of zones, including the Wolfcamp and Bone Spring.” Mr. Volker continued, “We believe that the combination of our drilling plays and our two EOR projects provides a diversified mix of organic growth opportunities and long-term, reliable cash flow.We also believe that our EOR project at the North Ward Estes field in the Permian Basin offers significant upside for reserves and production growth at a reasonable cost.We plan to continue to focus on oil in the foreseeable future.At year-end 2010, 83% of our proved reserves consisted of oil and natural gas liquids.We expect that percentage to increase over the next several years.We delivered our results in 2010 by focusing on our Bakken drilling program and our two EOR projects.In 2011, another focus will be the further development of our Lewis & Clark resource play.With these key projects, we are optimistic about Whiting’s operational results in 2011 and beyond.” 6 2011 Capital Budget Our current 2011 capital budget is $1,350.0 million, which we expect to fund substantially all with net cash provided by our operating activities.The 2011 capital budget represents a 38% increase from the $978.3 million incurred on exploration, development and acreage expenditures during 2010.Acreage acquisition costs increased during 2010 to $155.5 million.We anticipate investing at least $110.0 million in acreage acquisitions during 2011 and have therefore included this category in our 2011 capital budget.To the extent net cash provided by operating activities is higher or lower than currently anticipated, we would adjust our capital budget accordingly or use a portion of our available capacity under our bank credit agreement.Our 2011 capital budget currently is allocated among our major development areas as indicated in the table below: 7 2011 Planned Capital Expenditures Planned Wells (In millions) Gross Net Northern Rockies Sanish Field $ 95 54 Parshall Field $
